Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered April 25, 1988, convicting the defendant, after jury trial, of four counts of sodomy in the first degree, two counts of attempted rape in the first degree, and two counts of sexual abuse in the first *566degree, and sentencing him to concurrent 5-to-15-year terms on the first two sodomy counts, concurrent 5-to-15-year terms on the third and fourth sodomy counts to run consecutively to the first two sodomy counts, concurrent 21/j-to-7-year terms on the attempted rape counts, and concurrent one-year terms on the two sexual abuse counts, unanimously affirmed.
Defendant was convicted of sodomy, attempted rape and sexual abuse of his live-in companion’s three young children, and one of their cousins. We find the evidence sufficient to support the convictions. The question of the credibility of the People’s witnesses was obviously resolved in their favor, and we see no reason on this record to disturb those findings of fact.
The defendant’s arguments concerning remarks made by the prosecutor during summation were not preserved for review by specific objections and, where objections were sustained, the defense did not request curative instructions or move for a mistrial. We decline to reach the unpreserved issues in the interest of justice, in view of the overwhelming evidence of defendant’s guilt.
Finally, we find no error in the trial court’s exclusion of the defendant’s brother from the courtroom. As one of the defendant’s victims entered the courtroom, she began to cry and shiver. The prosecutor moved to exclude the defendant’s brother from the courtroom when he determined that the brother was the cause of the child’s fear. The trial court held an in camera hearing, with the parties’ consent, and determined that there were compelling reasons to grant the People’s motion (compare, People v Mateo, 73 NY2d 928; People v Jones, 47 NY2d 409, 414-415, cert denied 444 US 946). Concur —Sullivan, J. P., Rosenberger, Wallach, Asch and Smith, JJ.